Citation Nr: 0015861	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-05 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for Meniere's disease 
secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from October 1969 to April 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied the benefit sought 
on appeal.  


FINDING OF FACT

There is no medical evidence of record suggesting that the 
veteran's currently diagnosed Meniere's disease is causally 
or etiologically related to his service-connected tinnitus 
disability. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
Meniere's disease, secondary to service-connected tinnitus is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for Meniere's disease secondary to his service-
connected tinnitus disability.  The VA may pay compensation 
for "disability resulting from personal injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in the active military, naval or air service."  
38 U.S.C.A. § 1110 (West 1991).  In addition, service 
connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the 
result of a service-connected disease or injury.  See 38 
C.F.R. § 3.310(a) (1999).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

However, the threshold question that must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumptive period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  

In the present case, the evidence of record shows that the 
veteran is service- connected for tinnitus, which has been 
found to be 10 percent disabling.  Service medical records 
are silent for complaints of or a diagnosis of Meniere's 
disease.  Post-service private treatment records from The 
Head & Neck Group, Inc. dated in September 1992 show that the 
veteran reported experiencing neurosensory hearing loss as a 
result of artillery exposure in Vietnam.  He also reported 
having two previous concussions, one as a child and one 
during service when a shell landed close to him.  The veteran 
was diagnosed with vertigo, most likely benign paroxysmal 
positional vertigo.  However, given the nature of his 
symptoms, the veteran was advised to undergo further testing, 
including electronystagmogram (ENG) testing.  The veteran was 
scheduled for ENG testing.  He presented with complaints of 
experiencing attacks of dizziness, with sensations of 
lightheadedness, losing his balance and feeling pressure in 
his left ear.  The veteran's ENG was abnormal and he was 
diagnosed with classical right beating nystagmus of a benign 
paroxysmal positioning type.  

VA outpatient treatment records show that the veteran was 
first given a provisional diagnosis of Meniere's disease in 
January 1997.  At that time, the veteran sought treatment for 
intermittent, sharp pain in both ears associated with 
vertigo.  He advised a VA physician that he experienced 
nausea and dizziness after airplane flights.  It was 
indicated that the veteran had positional vertigo.  The VA 
physician also stated that the veteran might have Meniere's 
disease.  An April 1997 VA treatment record shows that the 
veteran returned for follow-up treatment, at which time he 
reported intermittent disequilibrium and unsteadiness.  The 
veteran denied experiencing true vertigo, but reported 
constant bilateral tinnitus and bilateral hearing loss.  The 
veteran indicated that his symptoms were not associated with 
headaches, but were associated with a feeling of fullness, 
presumably in the ears, although this was not explicitly 
indicated in the treatment record.  A VA physician noted that 
it was questionable whether the veteran had Meniere's 
disease.  The veteran was advised to return for additional 
follow-up treatment in 3 months. 

VA electronic progress notes documenting outpatient treatment 
from December 1996 to August 1997 show that the veteran was 
seen in August 1998 for complaints of symptoms of Meniere's 
disease with multiple exacerbations while traveling.  There 
was no discussion of the etiology of the veteran's Meniere's 
disease. 

During an April 1999 hearing held at the RO, the veteran 
testified that he believes his vertigo, tinnitus, hearing 
loss and feeling of pressure in his ears are all 
manifestations of Meniere's disease.  The veteran testified 
that he experiences 4-5 episodes of vertigo per year, which 
often correspond to abrupt changes in temperature and 
pressure.  

The veteran also submitted approximately 71 pages of medical 
treatise information obtained from the Internet regarding 
Meniere's disease, vestibular disorders and tinnitus in 
support of his claim.  

The veteran has submitted medical evidence indicating that he 
more than likely has Meniere's disease.  However, the veteran 
has not submitted any medical evidence suggesting a link, or 
nexus between his currently diagnosed Meniere's disease and 
his service-connected tinnitus.  The veteran has also not 
submitted any medical evidence suggesting a link between his 
currently diagnosed Meniere's disease and his period of 
active service, or to any acoustic trauma to which he was 
exposed during service.  While the veteran clearly believes 
that his Meniere's disease is related to his service-
connected tinnitus disability, the veteran, as a lay person 
is not competent to offer an opinion that requires medical 
expertise, such as the underlying cause of his Meniere's 
disease.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Likewise, the Board acknowledges that the veteran 
has submitted medical treatise evidence in support of his 
claim.  However, "[g]enerally an attempt to establish a 
medical nexus to a disease or injury solely by generic 
information in a medical journal or treatise 'is too general 
and inconclusive' to well ground the claim.  Sacks v. West, 
11 Vet. App. 314, 317 (1998) (citing Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996)); see Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996) (holding that medical treatise evidence 
proffered by the appellant in connection with his lay 
testimony was insufficient to satisfy requirements of medical 
evidence of nexus to well-ground claim.)  Medical treatise 
evidence, however, can provide important support when 
combined with an opinion of a medical professional."  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, 
the record does not contain an opinion of a medical 
professional.  As such, the treatise evidence in conjunction 
with the veteran's lay testimony is insufficient to establish 
a nexus to well ground the veteran's claim.  Consequently, 
without medical evidence of a nexus between the veteran's 
Meniere's disease and his service-connected tinnitus, the 
veteran has not submitted a well-grounded claim and his claim 
must be denied.  

In the absence of evidence of a well-grounded claim there is 
no duty to assist the veteran in developing the facts 
pertinent to his claim.  Epps v. Gober, 126 F.3d 1464 (1997).  
The Board is unaware of the existence of any relevant 
evidence, if obtained, that would serve to well ground 
veteran's claim for service connection.  Should the veteran 
obtain such evidence, he may request that the RO again 
consider his claim for service connection.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997) (per curiam).


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for Meniere's disease 
secondary to service-connected tinnitus is denied.  

		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

